Title: From Thomas Jefferson to the Senate, 5 January 1802
From: Jefferson, Thomas
To: Senate, the


          
            Gentlemen of the Senate
          
          The late Secretaries of State and of the Treasury & late Attorney General having been appointed Commissioners under the act entitled ‘An act for an amicable settlement of limits with the state of Georgia, and authorising the establishment of a government in the Missisipi territory,’ and the act supplementory thereto passed on the 10th. of May 1800. I now nominate, in their stead,
          the present Secretary of State, James Madison,
          the present Secretary of the Treasury, Albert Gallatin, and
          the present Attorney General, Levi Lincoln
          to be Commissioners under the same acts.
          
            Th: JeffersonJan. 5. 1801 [i.e. 1802].
          
         